DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 5/7/19.  These drawings are acknowledged.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of polarizers disposed between the first SLM and the first beam splitter, and between the second SLM and the second beam splitter (e.g. claims 1 and 11, only a single polarizer between the elements is shown in the drawings) and the display system disposed in a head mounted display device (e.g. claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 16, the limitation “a plurality of polarizers disposed between the first SLM and the first beam splitter, and between the second SLM and the second beam splitter, respectively” is problematic.  It is unclear if there is more than one polarizer disposed between both of the first SLM and first beam splitter and the second SLM and the second beam splitter or if a single polarizer is disposed between the elements.  For purposes of examination the limitation “a plurality of polarizers disposed between the first SLM and the first beam splitter, and between the second SLM and the second beam splitter, respectively” will be interpreted as “a first polarizer, disposed between the first SLM and the first beam splitter, and a second polarizer disposed between the second SLM and the second beam splitter.”  Appropriate correction is required.
Claims 2-10 and 12-16 are dependent on claims 1 and 11 and inherit at least the same deficiencies as claims 1 and 11.
In regards to claims 10 and 16, the limitation “the polarizer” is problematic.  It is not clear if the polarizer is an additional polarizer or one of the “plurality of polarizers” as recited in claims 1 and 11.  For purposes of examination the limitation “the polarizer” will be interpreted as “the first polarizer and the second polarizer each comprise a linear polarizer.”  Appropriate correction is required.
Allowable Subject Matter
Claims 1 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10 and 12-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Song et al. (US 2012/0188619) discloses a three-dimensional holographic display using an active shutter.  Zhan et al. (US 2016/0055929) discloses systems and methods for generating complex vectorial optical fields.  Tesar et al. (US 2017/0020627) discloses surgical visualization systems and displays.  Urey et al. (US 10,571,696) disclose a near eye display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872